DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species B (claims 10-18) in the reply filed on 5/3/22 is acknowledged.  The traversal is on the ground(s) that there is no undue burden to examine all species.  This is not found persuasive because the species involve at least some mutually exclusive characteristics so would involving search and examination of more than one invention.
The requirement is still deemed proper and is therefore made FINAL.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 2/22/21.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Claim Objections
Claim 12 is objected to because of the following grammatical informalities:  
In line 5, change “the light-transmissive member is formed” to - - the light-transmissive member - -.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “near” in claim 15 is a relative term which renders the claim indefinite. The term “near” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 10, 15-16, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hong et al. (U.S. 9,391,249 B2; “Hong”).
Regarding claim 10, Hong discloses the method comprising:
Providing a second intermediate product including:
A plate-like base member (horizontal portion of 113, Fig. 4A; S110, Fig. 5),
A light-emitting element (111, Fig. 4A; S110, Fig. 5) placed on or above the base member, and
An annular protruding part (vertical portion of 113, Fig. 4A; S110, Fig. 5) surrounding the light-emitting element;
Injecting a light-transmissive member (114, Fig. 4A, S110; Fig. 5) comprising a light-diffusing agent (col 8, line 53 – col 9 line 3) which includes hollow particles inward of the protruding part to form the light-transmissive member into a convex shape with a thickness that gradually increases from a peripheral portion of the light-transmissive member toward a central portion of the light-transmissive member (S110, Fig. 5);
Allowing the hollow particles to float up to a first surface of the light-transmissive member (S120-S130, Fig. 5; Fig. 4A; col 9, lines 18-31); and
Hardening the light-transmissive member (col 9, lines 27-31; Fig. 4A).
Regarding claim 15, Hong discloses the hollow particles (216, Fig. 4A) are floated up so that the light-diffusing agent is located at a center and near the center of the convex shape in a plan view and the light-diffusing agent is not present at an outer periphery of the convex shape in a cross-sectional view (Fig. 4A).
Regarding claim 16, Hong discloses the hollow particles (216, Fig. 4A) have a spherical shape (col 7, lines 42-47).
Regarding claim 18, Hong discloses a base material of the light-transmissive member (114, Fig. 4A) comprises a silicone resin (col 5, lines 17-20).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al. (U.S. 9,391,249 B2; “Hong”) as applied to claim 10 above, and further in view of Hussell et al. (U.S. 2011/0006668 A1; “Hussell”).
Regarding claim 11, Hong discloses a light transmissive member (114, Fig. 4A) but do not disclose it comprises a phosphor.  However, Hussell discloses using a phosphor (315, Fig. 3) in a light emitting device ([0044]).  This has the advantage of increasing light transmission and improving device efficiency.  Hussell discloses the phosphor (315, Fig. 3) density near a light-emitting element (307, Fig. 3) is higher than that away from a light-emitting element.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the invention of Hong with having the light transmissive member comprise a phosphor, as taught by Hussell, so as to increase light transmission and device efficiency.
Claims 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al. (U.S. 9,391,249 B2; “Hong”) as applied to claim 10 above, and further in view of Sato (U.S. 2012/0161621).
Regarding claim 12, Hong discloses the light-transmissive member (114, Fig. 4A, S110; Fig. 5) comprises a light-diffusing agent which includes hollow particles (col 9, lines 18-31) but does not disclose the light diffusion agent is covered by the light transmissive member to form irregularities by the hollow particles on the first surface of the light-transmissive member.  However, Sato discloses a device comprising a light-transmissive member (30, Fig. 1B) having a first surface (35, Fig. 1B) having irregularities formed by a light-diffusing agent (40, Fig. 1B) ([0018]).  This has the advantage of reducing surface gloss of the light-transmissive member and improving light extraction.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the invention of Hong with the light-transmissive member having a first surface with irregularities formed by a light-diffusing agent, as taught by Sato, so as to reduce surface gloss and improve light extraction.
Regarding claim 13, Hong discloses the light-transmissive member (114, Fig. 4A, S110; Fig. 5) comprises a light-diffusing agent which includes hollow particles (col 8, line 53 – col 9 line 3) but does not disclose the particles have a size within the range of 20 µm to 70 µm.  However, Sato discloses a light-transmissive member (30, Fig. 1B) having a first surface (35, Fig. 1B) having irregularities formed by a light-diffusing agent (40, Fig. 1B) ([0018]).  This has the advantage of reducing surface gloss of the light-transmissive member and improving light extraction.  Sato further discloses the light-diffusing agent has a particle size within the range of 20 µm to 70 µm ([0018]) which has the advantage of being able to sufficiently form the first surface having irregularities.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify Hong with the particles having a size within the range of 20 µm to 70 µm, as taught by Sato, so as to improve performance of the device.
Regarding claim 14, Hong discloses the light-transmissive member (114, Fig. 4A, S110; Fig. 5) comprises a light-diffusing agent (col 8, line 53 – col 9 line 3) but does not disclose the bulk density of the light-diffusing agent relative to the light-transmissive member is in a range of 0.1 g/cm3 to 0.7 g/cm3.  However, Sato discloses a bulk density of a light-diffusing agent relative to a light-transmissive member within the range of 0.1 g/cm3 to 0.7 g/cm3 ([0018]).  This has the advantage of allowing for the particles of the light diffusing agent to float easily while preventing uneven distribution of the particles.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify Hong with the bulk density of the light-diffusing agent relative to the light-transmissive member is in a range of 0.1 g/cm3 to 0.7 g/cm3, as taught by Sato, so as to ensure the particles of the light diffusing agent can sufficiently float without creating uneven distribution. 
Claims 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al. (U.S. 9,391,249 B2; “Hong”) as applied to claim 10 above.
Regarding claim 13, Hong discloses the light-transmissive member (114, Fig. 4A, S110; Fig. 5) comprises a light-diffusing agent which includes hollow particles (col 8, line 53 – col 9 line 3) but does not disclose the particles have a size within the range of 20 µm to 70 µm.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to select a particle size within the range of 20 µm and 70 µm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 14, Hong discloses the light-transmissive member (114, Fig. 4A, S110; Fig. 5) comprises a light-diffusing agent (col 8, line 53 – col 9 line 3) but does not disclose the bulk density of the light-diffusing agent relative to the light-transmissive member is in a range of 0.1 g/cm3 to 0.7 g/cm3.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to select a bulk density of the light-diffusing agent relative to the light-transmissive member within the range of 0.1 g/cm3 and 0.7 g/cm3, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al. (U.S. 9,391,249 B2; “Hong”) as applied to claim 10 above, and further in view of Yuan et al. (U.S. 2011/0248287 A1; “Yuan”).
Regarding claim 17, Hong discloses the device comprises at least a single light-emitting element (111, Fig. 4A) but does not disclose it comprises a plurality of light-emitting elements.  However, Yuan discloses a device comprising a plurality of light-emitting elements (14, Fig. 4) ([0041]).  This has the advantage of increasing luminescence.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the invention of Hong with having the device comprise a plurality of light-emitting elements, as taught by Yuan, so as to increase luminescence.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REEMA PATEL whose telephone number is (571)270-1436. The examiner can normally be reached M-F, 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles D Garber can be reached on (571)272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REEMA PATEL/Primary Examiner, Art Unit 2812                                                                                                                                                                                                        5/5/2022